UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or £ Transition Report Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-07246 PETROLEUM DEVELOPMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2636730 (State of incorporation) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000 Denver, Colorado80203 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(303) 860-5800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 19,256,749 shares of the Company's Common Stock ($.01 par value) were outstanding as of April 30, 2010. PETROLEUM DEVELOPMENT CORPORATION INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. [Removed and Reserved] 35 Item 5. Other Information 35 Item 6. Exhibits 36 SIGNATURES 37 1 Index NOTE REGARDING FORWARD-LOOKING STATEMENTS This periodic report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 ("Securities Act") and Section 21E of the Securities Exchange Act of 1934 ("Exchange Act") regarding our business, financial condition, results of operations and prospects.All statements other than statements of historical facts included in and incorporated by reference into this report are forward-looking statements.Words such as expects, anticipates, intends, plans, believes, seeks, estimates and similar expressions or variations of such words are intended to identify forward-looking statements herein, which include statements of estimated natural gas and oil production and reserves, drilling plans, future cash flows, anticipated liquidity, anticipated capital expenditures and our management’s strategies, plans and objectives.However, these are not the exclusive means of identifying forward-looking statements herein.Although forward-looking statements contained in this report reflect our good faith judgment, such statements can only be based on facts and factors currently known to us.Consequently, forward-looking statements are inherently subject to risks and uncertainties, including risks and uncertainties incidental to the exploration for, and the acquisition, development, production and marketing of natural gas and oil, and actual outcomes may differ materially from the results and outcomes discussed in the forward-looking statements.Important factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: · changes in production volumes, worldwide demand and commodity prices for natural gas and oil; · the timing and extent of our success in discovering, acquiring, developing and producing natural gas and oil reserves; · our ability to acquire leases, drilling rigs, supplies and services at reasonable prices; · the availability and cost of capital to us; · risks incident to the drilling and operation of natural gas and oil wells; · future production and development costs; · the availability of sufficient pipeline and other transportation facilities to carry our production and the impact of these facilities on price; · the effect of existing and future laws, governmental regulations and the political and economic climate of the United States of America ("U.S."); · the effect of natural gas and oil derivatives activities; · conditions in the capital markets; and · losses possible from pending or future litigation. Further, we urge you to carefully review and consider the cautionary statements made in this report, our annual report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission ("SEC") on March 4, 2010 ("2009 Form 10-K"), and our other filings with the SEC and public disclosures.We caution you not to place undue reliance on forward-looking statements, which speak only as of the date of this report.We undertake no obligation to update any forward-looking statements in order to reflect any event or circumstance occurring after the date of this report or currently unknown facts or conditions or the occurrence of unanticipated events. REFERENCES Unless the context otherwise requires, references to "PDC," "the Company," "we," "us," "our," "ours" or "ourselves" in this report refer to the registrant, Petroleum Development Corporation, together with its wholly owned subsidiaries, entities in which it has a controlling financial interest and its proportionate share ofaffiliated partnerships and PDC Mountaineer, LLC ("PDCM"), a joint venture with Lime Rock Partners. 2 Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements Petroleum Development Corporation Condensed Consolidated Balance Sheets (unaudited; in thousands, except share data) March31, December31, 2009* Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Accounts receivable affiliates Fair value of derivatives Income tax receivable Prepaid expenses and other current assets Total current assets Properties and equipment, net Fair value of derivatives Accounts receivable affiliates Other assets Total Assets $ $ Liabilities and Equity Liabilities Current liabilities: Accounts payable $ $ Accounts payable affiliates Production tax liability Fair value of derivatives Funds held for distribution Other accrued expenses Total current liabilities Long-term debt Deferred income taxes Asset retirement obligation Fair value of derivatives Accounts payable affiliates Other liabilities Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES Equity Shareholders' equity: Preferred shares, par value $.01 per share;authorized 50,000,000 shares;issued:none - - Common shares, par value $.01 per share; authorized 100,000,000 shares;issued:19,261,799 shares in 2010 and 19,242,219 in 2009 Additional paid-in capital Retained earnings Treasury shares, at cost; 8,273 shares in 2010 and 2009 ) ) Total shareholders' equity Noncontrolling interest Total equity Total Liabilities and Equity $ $ *Derived from audited 2009 balance sheet. See accompanying notes to condensed consolidated financial statements. 3 Index Petroleum Development Corporation Condensed Consolidated Statements of Operations (unaudited; in thousands, except per share data) Three Months Ended March31, Revenues: Natural gas and oil sales $ $ Sales from natural gas marketing Commodity price risk management gain, net Well operations, pipeline income and other Total revenues Costs and expenses: Natural gas and oil production and well operations costs Cost of natural gas marketing Exploration expense and impairment of natural gas and oil properties General and administrative expense Depreciation, depletion and amortization Total costs and expenses Gain on sale of leaseholds - Income (loss) from operations ) Interest income 5 20 Interest expense ) ) Income (loss) from continuing operations before income taxes ) Provision (benefit) for income taxes ) Income (loss) from continuing operations ) Income from discontinued operations, net of tax - Net income (loss) ) Less:net loss attributable to noncontrolling interest ) ) Net income (loss) attributable to shareholders $ $ ) Amounts attributable to shareholders: Income (loss) from continuing operations $ $ ) Income from discontinued operations, net of tax - Net income (loss) attributable to shareholders $ $ ) Earnings (loss) per share attributable to shareholders: Basic Income (loss) from continuing operations $ $ ) Income from discontinued operations - Net income (loss) attributable to shareholders $ $ ) Diluted Income (loss) from continuing operations $ $ ) Income from discontinued operations - Net income (loss) attributable to shareholders $ $ ) Weighted average common shares outstanding Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 Index Petroleum Development Corporation Condensed Consolidated Statements of Cash Flows (unaudited, in thousands) Three Months Ended March31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to net income (loss) to reconcile to cash provided by operating activities: Deferred income taxes ) Depreciation, depletion and amortization Exploratory dry hole costs Amortization and impairment of unproved properties Unrealized (gain) loss on derivative transactions ) Other Changes in assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Deconsolidation effect on cash and cash equivalents ) - Other 16 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from credit facility Repayment of credit facility ) ) Payment of debt issuance costs ) ) Excess tax benefits from stock-based compensation 74 - Purchase of treasury stock ) ) Net cash provided (used) by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash payments for: Interest, net of capitalized interest $ $ Income taxes, net of refunds ) ) Non-cash investing activities: Change in accounts payable related to purchases of properties and equipment ) Change in asset retirement obligation, with a corresponding increase tonatural gas andoil properties, net of disposals See Note 2 for non-cash transactions related to deconsolidation of PDCM See accompanying notes to condensed consolidated financial statements. 5 Index PETROLEUM DEVELOPMENT CORPORATION Notes to Condensed Consolidated Financial Statements March 31, 2010 (unaudited) 1. NATURE OF OPERATIONS AND BASIS OF PRESENTATION We are a domestic independent natural gas and oil company engaged in the exploration for and the acquisition, development, production and marketing of natural gas and oil.As of March 31, 2010, we owned an interest in and operated approximately 5,000 gross wells located primarily in the Rocky Mountain Region and Appalachian Basin.We are engaged in two primary business segments: (1) natural gas and oil sales and (2) natural gas marketing. The accompanying unaudited condensed consolidated financial statements include the accounts of PDC, our wholly owned subsidiaries, WWWV, LLC, an entity in which we have a controlling financial interest, and our proportionate share of PDCM and our affiliated partnerships.All material intercompany accounts and transactions have been eliminated in consolidation.We account for our investment in PDCM and our interests in natural gas and oil limited partnerships under the proportionate consolidation method.Accordingly, our accompanying condensed consolidated financial statements include our pro rata share of assets, liabilities, revenues and expenses of 34 entities which we proportionately consolidate.Our proportionate share of all significant transactions between us and these entities has been eliminated. See Note 2, Recent Adopted Accounting Standards — Consolidation, for the impact new accounting changes had on the consolidation of PDCM, a variable interest entity, as ofJanuary 1, 2010. In our opinion, the accompanying financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary for a fair presentation of our financial statements for interim periods in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the SEC.Accordingly, pursuant to such rules and regulations, certain notes and other financial information included in audited financial statements have been condensed or omitted.The information presented in this quarterly report on Form 10-Q should be read in conjunction with our audited consolidated financial statements and notes thereto included in our 2009 Form 10-K.Our accounting policies are described in the Notes to Consolidated Financial Statements in our 2009 Form 10-K and updated, as necessary, in this Form 10-Q.The results of operations for the three months ended March 31, 2010, and the cash flows for the same period, are not necessarily indicative of the results to be expected for the full year or any other future period. We have evaluated our activities subsequent to March 31, 2010, and have concluded that nomaterial subsequent events have occurred that would require recognition in the financial statements or disclosure in the notes to the financial statements. 2. RECENT ACCOUNTING STANDARDS Recently Adopted Accounting Standards Consolidation – Variable Interest Entities In June 2009, the Financial Accounting Standards Board ("FASB") issued changes regarding an entity’s analysis to determine whether any of its variable interests constitute controlling financial interests in a variable interest entity.This analysis identifies the primary beneficiary of a variable interest entity as the enterprise that has both of the following characteristics: · the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance; and · the obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity. Additionally, the entity is required to assess whether it has an implicit financial responsibility to ensure that a variable interest entity operates as designed when determining whether it has the power to direct the activities of the variable interest entity that most significantly impact the entity’s economic performance.The guidance also requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity.We adopted these changes effective January 1, 2010.Upon adoption, we deconsolidated PDCM as power over the activities that significantly impact this joint venture is equally shared with our investment partner.No cumulative effect adjustment to retained earnings was recognized upon adoption. 6 Index PETROLEUM DEVELOPMENT CORPORATION Notes to Condensed Consolidated Financial Statements March 31, 2010 (unaudited) The following table presents the impact deconsolidation had on our balance sheet as of January 1, 2010, which effectively represents the noncontrolling interest portion, or 32.6%, of PDCM's consolidated assets and liabilities. Further, the changes below are non-cash items with the exception of the change in cash and cash equivalents, which is reflected in investing activities in the statement of cash flows. (in thousands) Decreased/(Increased) Decreased/(Increased) Assets Liabilities and Equity Current assets Current liabilities Cash and and cash equivalents $ Accounts payable $ Accounts receivable, net Production tax liability 17 Accounts receivable affiliates ) Fair value of derivatives Prepaid expenses and other current assets Total current liabilities Total current assets Fair value of derivatives 83 Other liabilities Properties and equipment, net of DD&A of $15,731 Asset retirement obligation Fair value of derivatives 70 Total liabilities Other assets Noncontrolling interest Total Assets $ Total Liabilities and Equity $ Fair Value Measurements and Disclosures In January 2010, the FASB issued changes clarifying existing disclosure requirements related to fair value measurements.The update also added a new requirement to disclose fair value transfers in and out of Levels 1 and 2 and describe the reasons for the transfers.The adoption of these changes as of January 1, 2010, did not have a material impact on our financial statements. Recently Issued Accounting Standards Fair Value Measurements and Disclosures In January 2010, the FASB issued changes related to fair value measurements requiring gross presentation of activities within the Level 3 roll forward, whereby entities must present separately information about purchases, sales, issuances and settlements.This change will be effective for our financial statements issued for annual reporting periods beginning after December 15, 2010.We do not expect the adoption of this change to have a material impact on our financial statements. 3. FAIR VALUE MEASUREMENTS Derivative Financial Instruments.We measure the fair value of our derivative instruments based upon quoted market prices, where available.Our valuation determination includes: (1) identification of the inputs to the fair value methodology through the review of counterparty statements and other supporting documentation, (2) determination of the validity of the source of the inputs, (3) corroboration of the original source of inputs through access to multiple quotes, if available, or other information and (4) monitoring changes in valuation methods and assumptions.The methods described above may produce a fair value calculation that may not be indicative of future fair values.Our valuation determination also gives consideration to nonperformance risk on our own liabilities as well as the credit standing of our counterparties.We primarily use financial institutions, who are also major lenders in our credit facility agreement, as counterparties to our derivative contracts.We have evaluated the credit risk of the counterparties holding our derivative assets using relevant credit market default rates, giving consideration to amounts outstanding for each counterparty and the duration of each outstanding derivative position.Based on our evaluation, as of March 31, 2010, the impact of nonperformance risk on the fair value of our derivative assets and liabilities was not significant.Validation of our contracts’ fair value is performed internally and while we use common industry practices to develop our valuation techniques, changes in our pricing methodologies or the underlying assumptions could result in significantly different fair values.While we believe these valuation methods are appropriate and consistent with those used by other market participants, the use of different methodologies, or assumptions, to determine the fair value of certain financial instruments could result in a different estimate of fair value. 7 Index PETROLEUM DEVELOPMENT CORPORATION Notes to Condensed Consolidated Financial Statements March 31, 2010 (unaudited) The following table presents, by hierarchy level, our derivative financial instruments, including both current and non-current portions, measured at fair value. March31, 2010 December31, 2009 Quoted Prices in Active Markets Significant Unobservable Inputs Quoted Prices in Active Markets Significant Unobservable Inputs (Level1) (Level3) Total (Level1) (Level3) Total (in thousands) Assets: Commodity based derivatives $ Basis protection derivative contracts - 65 65 - 57 57 Total assets Liabilities: Commodity based derivatives ) Basis protection derivative contracts - ) ) - ) ) Total liabilities ) Net asset (liability) $ $ ) $ $ $ ) $ ) The following table presents the changes in our Level 3 derivative financial instruments measured on a recurring basis. (in thousands) Fair value, net liability, as of December 31, 2009 $ ) Changes in fair value included in statement of operations line item: Commodity price risk management, net Sales from natural gas marketing Cost of natural gas marketing ) Changes in fair value included in balance sheet line item (1): Accounts receivable affiliates ) Accounts payable affiliates ) Settlements included in statement of operations line item: Commodity price risk management, net ) Cost of natural gas marketing (5 ) Fair value, net liability, as of March 31, 2010 $ ) Changes in unrealized gains (losses) relating to assets (liabilities) still held as of March 31, 2010, included in statement of operations line item: Commodity price risk management gain, net $ Sales from natural gas marketing Cost of natural gas marketing ) $ Represents the change in fair value related to derivative instruments entered into by us and designated to our affiliated partnerships. See Note 4, Derivative Financial Instruments, for additional disclosure related to our derivative financial instruments. 8 Index PETROLEUM DEVELOPMENT CORPORATION Notes to Condensed Consolidated Financial Statements March 31, 2010 (unaudited) Non-Derivative Assets and Liabilities.The carrying values of the financial instruments comprising current assets and current liabilities approximate fair value due to the short-term maturities of these instruments. The portion of our long-term debt related to our credit facility approximates fair value due to the variable nature of its related interest rate.We have not elected to account for the portion of our long-term debt related to our senior notes under the fair value option; however, we estimate the fair value of this portion of our long-term debt to be $215.2 million or 106% of par value as of March 31, 2010.We determined this valuation based upon measurements of trading activity. We assess our natural gas and oil properties for possible impairment, upon a triggering event, by comparing net capitalized costs to estimated undiscounted future net cash flows on a field-by-field basis using estimated production based upon prices at which we reasonably estimate the commodity to be sold.The estimates of future prices may differ from current market prices of natural gas and oil.Certain events, including but not limited to, downward revisions in estimates to our reserve quantities, expectations of falling commodity prices or rising operating costs, could result in a triggering event and, therefore, a possible impairment of our natural gas and oil properties.If net capitalized costs exceed undiscounted future net cash flows, the measurement of impairment is based on estimated fair value utilizing a future discounted cash flows analysis and is measured by the amount by which the net capitalized costs exceed their fair value. We estimate the fair value of our plugging and abandonment obligations based on a discounted cash flows analysis.If the fair value of the estimated asset retirement obligation changes, an adjustment is recorded to both the asset retirement obligation and the asset retirement cost.Changes in estimated asset retirement obligations can result from revisions of estimated inflation rates, escalating retirement costs and changes in the estimated timing of settling asset retirement obligation.See Note 8, Asset Retirement Obligation, for changes in the fair value of our asset retirement obligations. 4. DERIVATIVE FINANCIAL INSTRUMENTS As of March 31, 2010, we had derivative instruments in place for a portion of our anticipated production through 2013 for a total of 50,573,396 MMbtu of natural gas and 1,741,935 Bbls of oil.These derivative instruments were comprised of commodity collars and swaps, basis protection swaps and physical sales and purchases. The following table summarizes the location and fair value amounts of our derivative instruments in the accompanying balance sheets. Fair Value Derivatives instruments not designated as hedges (1) Balance sheet line item March31, 2010 December31, 2009 (in thousands) Derivative Assets: Current Commodity contracts Related to natural gas and oil sales Fair value of derivatives $ $ Related to natural gas marketing Fair value of derivatives Basis protection contracts Related to natural gas marketing Fair value of derivatives 52 39 Non Current Commodity contracts Related to natural gas and oil sales Fair value of derivatives Related to natural gas marketing Fair value of derivatives Basis protection contracts Related to natural gas marketing Fair value of derivatives 13 18 Total Derivative Assets (2) $ $ 9 Index PETROLEUM DEVELOPMENT CORPORATION Notes to Condensed Consolidated Financial Statements March 31, 2010 (unaudited) Fair Value Derivatives instruments not designated as hedges (1) Balance sheet line item March31, 2010 December31, 2009 (in thousands) Derivative Liabilities: Current Commodity contracts Related to natural gas and oil sales Fair value of derivatives $ ) $ ) Related to natural gas marketing Fair value of derivatives ) ) Basis protection contracts Related to natural gas and oil sales Fair value of derivatives ) ) Related to natural gas marketing Fair value of derivatives - (4
